          Case 4:19-cv-00392-RM Document 1 Filed 08/05/19 Page 1 of 6



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Audra Bell
12
13
                          UNITED STATES DISTRICT COURT
14                         FOR THE DISTRICT OF ARIZONA
15
16
     Audra Bell,                            Case No.:
17
18                    Plaintiff,
                                            COMPLAINT
19         vs.
20
     Q-LINK WIRELESS LLC,
21                                          JURY TRIAL DEMANDED
22                    Defendant.
23
24
25
26
27
28
          Case 4:19-cv-00392-RM Document 1 Filed 08/05/19 Page 2 of 6



 1           Plaintiff, Audra Bellhereafter “Plaintiff”), by undersigned counsel, brings the
 2
     following complaint against Q-LINK WIRELESS LLC (hereafter “Defendant”) and
 3
 4 alleges as follows:
 5                                       JURISDICTION
 6
             1.    This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9           2.    Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), 28 U.S.C. §
10
     1331.
11
12           3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
   where Defendant transacts business in this district.
15
16                                           PARTIES
17           4.    Plaintiff is an adult individual residing in Vail, Arizona, and is a “person”
18
     as defined by 1 U.S.C. § 1.
19
20           5.    Defendant is a business entity located in Dania, Florida, and is a “person”
21
     as the term is defined by 1 U.S.C. § 1.
22
23                    ALLEGATIONS APPLICABLE TO ALL COUNTS
24
             6.    At all times mentioned herein where Defendant communicated with any
25
26 person via telephone, such communication was done via Defendant’s agent,
27
     representative or employee.
28


                                                  2
          Case 4:19-cv-00392-RM Document 1 Filed 08/05/19 Page 3 of 6



 1         7.     At all times mentioned herein, Plaintiff utilized a cellular telephone
 2
     service and was assigned the following telephone number: 520-xxx-5540 (hereafter
 3
 4 “Number”).
 5         8.     Defendant placed calls to Plaintiff’s Number in an attempt to solicit
 6
     business from Plaintiff.
 7
 8         9.     The aforementioned calls were placed using an automatic telephone
 9
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
10
11 (“Robocalls”).
12         10.    When Plaintiff answered Defendant’s calls, she heard a prerecorded
13
     message identifying Defendant and stating, “We want to renew and recertify your cell
14
15 phone service for another year,” and requesting a call back.
16         11.    Plaintiff has no previous business relationship with Defendant, never
17
     provided Defendant with her Number, and never consented to receive Defendant’s
18
19 automated calls.
20
           12.    On or about April 29, 2019, Plaintiff spoke with Defendant and requested
21
     that Defendant cease all further calls to her Number.
22
23         13.    Moreover, Plaintiff submitted two (2) written requests through
24
     Defendant’s website, asking that Defendant cease calling her Number.
25
26         14.    Ignoring Plaintiff’s multiple requests, Defendant continued to call

27 Plaintiff’s Number using an ATDs and/or Robocalls in an excessive and harassing
28
   manner.

                                                 3
          Case 4:19-cv-00392-RM Document 1 Filed 08/05/19 Page 4 of 6



 1         15.    Defendant’s calls directly and substantially interfered with Plaintiff’s
 2
     right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
 3
 4 a significant amount of anxiety, frustration, and annoyance.
 5
 6                                           COUNT I
 7    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 8                         U.S.C. § 227, et seq.
 9         16.    Plaintiff incorporates by reference all of the above paragraphs of this
10
     complaint as though fully stated herein.
11
12         17.    The TCPA prohibits Defendant from using, other than for emergency
13 purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
14
   Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
15
16         18.    FCC regulations promulgated under the TCPA specifically prohibit
17
     Defendant from using an ATDS and/or Robocalls to call Plaintiff’s Number for the
18
     purpose of advertising or telemarketing absent Plaintiff’s prior express written
19
20 consent. See 47 C.F.R. § 64.1200(a)(2).
21
           19.    FCC regulations promulgated under the TCPA require that Plaintiff’s
22
23 consent be pursuant to a written agreement, signed by the Plaintiff, which contains
24 Plaintiff’s unambiguous assent to receiving ATDS and/or Robocalls from Defendant.
25
   See 47 C.F.R. § 64.1200(f)(8).
26
27
28


                                                  4
          Case 4:19-cv-00392-RM Document 1 Filed 08/05/19 Page 5 of 6



 1         20.    Defendant’s telephone system has the earmark of using an ATDS and/or
 2
     using Robocalls in that Plaintiff, upon answering calls from Defendant, heard a
 3
 4 prerecorded message.
 5         21.    Defendant called Plaintiff’s Number using an ATDS and/or Robocalls
 6
     without Plaintiff’s consent in that Defendant never had Plaintiff’s prior express
 7
 8 consent to do so.
 9
           22.    Furthermore, any possible consent was effectively revoked when Plaintiff
10
11 requested that Defendant cease all further calls to her Number.
12         23.    Defendant continued to willfully call Plaintiff’s Number using an ATDS
13
     and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
14
15 the TCPA.
16         24.    Plaintiff was harmed and suffered damages as a result of Defendant’s
17
     actions.
18
19         25.    The TCPA creates a private right of action against persons who violate
20
     the Act. See 47 U.S.C. § 227(b)(3).
21
           26.    As a result of each call made in violation of the TCPA, Plaintiff is
22
23 entitled to an award of $500.00 in statutory damages.
24
           27.    As a result of each call made knowingly and/or willingly in violation of
25
26 the TCPA, Plaintiff may be entitled to an award of treble damages.
27
28


                                                5
       Case 4:19-cv-00392-RM Document 1 Filed 08/05/19 Page 6 of 6



 1                              PRAYER FOR RELIEF
 2
        WHEREFORE, Plaintiff prays for judgment against Defendant for:
 3
              A. Statutory damages of $500.00 for each call determined to be in violation
 4
 5               of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
 6
              B. Treble damages for each violation determined to be willful and/or
 7
 8               knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and
 9            C. Such other and further relief as may be just and proper.
10
11               TRIAL BY JURY DEMANDED ON ALL COUNTS
12
13
14 DATED: August 2, 2019                     TRINETTE G. KENT
15
                                            By: /s/ Trinette G. Kent
16                                          Trinette G. Kent, Esq.
17                                          Lemberg Law, LLC
                                            Attorney for Plaintiff, Audra Bell
18
19
20
21
22
23
24
25
26
27
28


                                            6
